CLARK, C. J., dissenting. *Page 659 
The plaintiff sued to recover damages for injuries received by him on Sunday morning, 3 December, 1905, between 10 and 11 o'clock a. m., while acting as conductor on one of the defendant's cars in Asheville. The plaintiff testified that he had been prior to the injury, a conductor for three years; that he asked to be relieved of his regular run that morning and to fill an extra man's run, which was to take cars empty to Riverside Park — a distance of about three miles — to bring the cadets of Bingham School in to church; that when he reported to the car barn he found "signed up" on the bulletin-board two open summer cars for this special run; that the weather was cold, something near freezing, a strong wind blowing from the north, cloudy and "spitting snow"; the thermometer had dropped from 49 Far. at midnight to 33 Far. between 10 and 11 a. m.; that the summer cars are not equipped with a vestibule, but they have a glass front in the rear of the front platform, and in front of the rear platform; that the seats run across the car and at each end there is a roller curtain which can be pulled down or rolled up, as the weather conditions require; that these curtains work in grooves cut in posts at the ends of each seat; that fastened on the outside of each post is a substantial stanchion for holding to as one walks or stands on the running-board or step, which board or step runs lengthwise the car on either side and is used by passengers alighting from or getting on the car, and likewise used by the conductor in going from one end of the car to the other, in collecting fares of passengers; that after reporting at the car barn on the morning of 3 December, to Mr. White, the man in charge, he observed that the open cars were "signed up" for the run he was to make; that he complained and requested closed cars on account of the weather; that White told             (691) him he would see about it; that he, the plaintiff, looked around and saw three closed cars apparently in good order and went to report to white, but he had gone, and the other car crews had left, so he took out the open car at 10:05 a. m., and proceeded on his run to Riverside Park; that he had no passengers and took on none; that he had his overcoat, but did not put it on, and stood on the rear platform; that his car made the trip to the park in about 20 minutes; the cadets got aboard, pulled down the curtains, certainly on one side of the car, and the plaintiff started his car back to Asheville; that the car had gone about 200 or 300 yards when he started to collect fares; that he had to roll up the curtain, which was done by a pull, when it rolled up by a spring; that the curtain caught and he jerked it with his right hand, his hand slipped off and either struck his left hand with which he was holding to a stanchion, or it being numbed with cold, slipped aloose and he fell from *Page 660 
the running-board and received the injuries for which he sues to recover damages. At the conclusion of the evidence his Honor allowed the motion, made under the statute, for judgment as of nonsuit, and the plaintiff excepted and appealed to this Court.
after stating the case: Construing the evidence in the view most favorable for the plaintiff, as we must do under the uniform rulings of this Court, where the motion for judgment as of nonsuit is allowed, we are not convinced that his Honor committed error in allowing the motion. In speaking of an injury occurring to the plaintiff in House v. R. R., ante, 397, where the plaintiff, a servant of the defendant, employed to clean its cars and wash its windows, was injured by attempting, with unusual force, to raise a window which had become tight in the sash, when her hand slipped, broke through the glass and was severely cut, Mr. Justice Hoke
said: "We have repeatedly decided that an employer of labor is required to provide for his employees a reasonably safe place to work, and to supply them with implements and appliances reasonably safe and suitable for the work in which they were engaged. As stated in Hicks v. ManufacturingCo., 138 N.C. 319-325, and other cases of like import, the principle more usually obtains in the case of `machinery more or less complicated, and more especially when driven by mechanical power'; and does not, as a rule, apply to the use of ordinary every-day tools, nor to ordinary (692) every-day conditions, requiring no special care, preparation or prevision, where the defects are readily observable, and where there was no good reason to suppose that the injury complained of would result. The reason for the distinction will ordinarily be found to rest on the fact that the element of proximate cause is lacking — defined in some of the decisions as `the doing or omitting to do an act which a person of ordinary prudence could forsee would naturally or probably produce the injury.' Brewster v. Elizabeth City, 137 N.C. 392. These windows not infrequently become tightened from different causes, and while it may be a great inconvenience and should perhaps be given more attention it receives, no one would say that an injury of this character would ordinarily arise or be likely to ensue, and, therefore, no actionable wrong has been established." This case, we think, is decisive of the point presented in the present case, as to the tightening of the curtain which plaintiff was attempting to roll up. No one would say that the injury which plaintiff received — falling from the running-board or step — would ordinarily arise or be likely to ensue from this *Page 661 
cause. No reason is given, nor does any appear, why the plaintiff, as he had charge of the car, did not examine these curtains before leaving the barn, if he had apprehended any injury as likely to ensue to him from their becoming tightened in the grooves, as such a condition was readily observable.
The liability of the defendant, however, was urged before us chiefly upon the ground that it was operating a car for passengers on its line in violation of sections 2615, 3800, Rev., which provides that "all street passenger railway companies shall use vestibule fronts . . . on all passenger cars run by them on their lines during the latter half of the month of November and during the months of December, January, February and March of each year. . . Provided further, such companies may use cars without vestibule fronts in cases of temporary emergency in suitable weather, etc." While the evidence does not disclose any causal connection between the failure to use the vestibule front on the car the plaintiff was using and the injury received by him, or that defendant's failure to provide a vestibule front was an act which a person of ordinary prudence could foresee would naturally or probably produce the injury complained of, yet it is insisted by the plaintiff that the running of a passenger car without the vestibule front was forbidden by statute and constituted negligence for which the defendant is liable to plaintiff. In Henderson v. Traction Co., 132 N.C. 779, this Court said: "After a careful examination of a number of authorities, we are of the opinion that the sound doctrine is that a violation of the public statute or a city ordinance is evidence,   (693) to be submitted to the jury. It is generally held, and this we regard as the true doctrine, that the element of proximate cause must be established, and it will not necessarily be presumed from the fact that a city ordinance or statute has been violated. Negligence, no matter in what it may consist, cannot result in a right of action unless it is the proximate cause of the injury complained of by the plaintiff. Elliott on Railroads, sec. 711." This case has been approved in Check v. LumberCo., 134 N.C. 225.
In Leathers v. Tobacco Co., 144 N.C. 330, Mr. Justice Connor, speaking again for this Court, reviewed in an elaborate opinion the whole doctrine, and quoted with approval, as expressing the conclusion reached by the best-considered authorities, the following language from Thompson on Neg., vol. 1, sec. 10: "When the Legislature of a State or the council of a municipal corporation, having in view the promotion of the safety of the public or of individual members of the public, commands or forbids the doing of a particular act, the general conception of the courts, and the only one that is reconcilable with reason, is that a failure to do the act commanded, or doing the act prohibited, *Page 662 
is negligence as mere matter of law, otherwise called negligence per se;
and this irrespective of all questions of the exercise of prudence, diligence, care or skill; so that if it is the proximate cause ofhurt or damage to another, and if that other is without contributoryfault, the case is decided in his favor, and all that remains is to assess his damages." The conclusion of this Court is thus stated in that opinion: "Upon careful consideration, we conclude that the law is correctly laid down by Judge Thompson, and the other authors quoted, and sustained by the best-considered decided cases. . . . While it is true that if there be any dispute regarding the manner in which the injury was sustained, or if, upon the conceded facts, more than one inference may be fairly drawn, the question should be left to the jury; yet it is equally well settled that when there is no dispute as to the facts, and such facts are not capable of more than one inference, it is the duty of the judge to instruct the jury, as a matter of law, whether the negligence of the defendant was the proximate cause of the injury. Rolin v. Tobacco Co., 141 N.C. 300." Again, this Court was called upon to consider the question inStarnes v. Mfg. Co., 147 N.C. 556, and, speaking through Mr. JusticeBrown, said: "As to the second contention, it is decided squarely against the defendant in the recent case of Leathers v. Tobacco Co., supra, where it is held not only that a cause of action (694) accrues to the child, if injured, but that it is negligence per se, and not merely evidence of negligence, to violate the statute (Rev., sec. 3362). . . . This brings us to consider defendant's third contention, a matter not fully determined in the Leathers case, and which may be thus stated: That the plaintiff cannot recover, because the employment of him, although willfully and knowingly done in violation of the statute, was not the proximate cause of his injury, inasmuch as he did not receive the injury while in the discharge of the duties to which he was assigned." After reviewing the evidence in that case tending to show that the violation of the statute was the proximate cause of the injury received, the Court proceeded: "We do not mean to hold that the employer violating the act would be liable in damages for every fatality that might befall the child while in its factory. For instance, had the plaintiff died of heart disease, or from a stroke of paralysis, or been seriously injured by the willful and malicious act of a workman in knocking him against a machine, or injured from some cause wholly disconnected from the unlawful employment, the defendant could not be held liable in damages simply on account of the employment, in violation of the statute. But we do hold that the employment, when willfully and knowingly done, is a violation of the statute, and that every injury that reasonably and naturally results is actionable. In this case *Page 663 
the connection between the employment and the injury is that of cause and effect, and brings the defendant within the operation of the statute."Fowle v. R. R., 147 N.C. 491.
It seems to us that the principle is clearly settled by this Court in the cases cited, that, while the violation of a statute is negligence, yet to entitle the plaintiff seeking to recover damages for an injury sustained, he must show a causal connection between the injury received and the disregard of the statutory prohibition or mandate — that the injury was the proximate cause; and this requirement is fundamental in the law of negligence. In the present case there is an entire absence of evidence tending to show such causal relation, but on the contrary, the plaintiff's evidence negatives it. If we suppose the car equipped with a vestibule front, as required by statute — and the open cars are so equipped in many parts of the country — what causal connection existed between the injury and the negligence, or how could the failure to have a vestibule front be reasonably inferred as the proximate cause of plaintiff's injury? Besides, the manifest purpose of the statute, considered in the Leathers case and the Starnes case, being the statute forbidding the employment of children under twelve years     (695) of age in manufacturing establishments (Rev., sec. 3362), was not only to protect children of such tender years and immature judgment from injuries likely to ensue from their coming in contact with machinery, but their health from injury by such close confinement, as pointed out in Rolinv. Tobacco Co., supra; while the manifest purpose of the statute in the present case was to protect the motorman (not the conductor) from unnecessary exposure to the weather while performing his duty. It will be observed that the statute does not require any particular kind or make of car to be used, but refers only to its equipment. The same necessity for showing the causal or proximate relation between the injury and the alleged negligence is recognized as essential in Troxler v.R. R., 122 N.C. 902, and in the numerous cases citing and approving that decision, for, as is said in that case: "Where the negligence of the defendant is continuing negligence (as the failure to furnish safe appliances, in general use, when the use of such appliances would haveprevented the possibility of the injury), there can be no contributory negligence which will discharge the master." And the second headnote in Biles v. R. R., 139 N.C. 528, thus states the principle: "In an action against the defendant railroad, if the jury should find that the plaintiff, while in the performance of his duty, was injured as theproximate consequence of a defective engine or defective appliance, then the defense of assumption of risk is not open to the defendant, by reason of the Fellow-servant Act." *Page 664 
We have found no case in which the plaintiff was not required to show that his injury was the proximate consequence of the defendant's negligence, even in those cases where the doctrine of "res ipsa loquitur"
applies; this causal or proximate relation is sufficiently shown by the act itself, and is inferred from the act from which the injury results. The evidence of the plaintiff, construed in the view most favorable to him, failing to show this causal or proximate relation between the injury received and the negligence of the defendant, we must hold that the judgment of nonsuit was properly rendered, and it is
Affirmed.